Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 46, 63, 64, and all associated dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of a roof vent, as recited in Claim 46 specifically:
the structural and operative relationship between the base portion, the top portion, the cavity, and the fire-resistant mesh material, wherein the mesh material provides a net free ventilating area with greater than about 80% open area and substantially prevents the ingress of floating embers into the top portion.
The art of record fails to render obvious the claimed combination of a roof segment comprising the roof vent of Claim 61, as recited in Claim 63 specifically:
the structural and operative relationship between the base portion, the top portion, the cavity, and the fire-resistant mesh material, wherein the mesh material provides a net free ventilating area with greater than about 80% open area and substantially prevents the ingress of floating embers into the top portion.
The art of record fails to render obvious the claimed combination of a building comprising a roof having the roof segment of Claim 63, as recited in Claim 64 specifically:
the structural and operative relationship between the base portion, the top portion, the cavity, and the fire-resistant mesh material, wherein the mesh material provides a net free ventilating area with greater than about 80% open area and substantially prevents the ingress of floating embers into the top portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks filed 09/14/2021, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/D.K.T./
Examiner, Art Unit 3762
11/10/2021

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762